Case: 15-10587   Date Filed: 10/23/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10587
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cr-00175-RBD-DAB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


MATTHEW C. GRAZIOTTI,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 23, 2015)

Before TJOFLAT, HULL and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 15-10587      Date Filed: 10/23/2015      Page: 2 of 5


       Matthew Graziotti, the appellant, is a 44-year-old sexual predator who used

his positions as an elementary-school teacher, a summer-camp director, and a

youth pastor to gain access to children. Over the course of four years, Graziotti

documented in photographs and videos his sexual abuse of 29 children, all younger

than 12 years old and some as young as 6 years old. The scope of his vile conduct

was revealed in July 2014, when law enforcement agents executed a search warrant

at his home and discovered that he had saved those photographs and videos, in

addition to thousands of other images of child pornography, on his computer.

       In July 2014, Graziotti was indicted on seven counts of sexually

exploiting a minor (producing child pornography), in violation of 18 U.S.C.

§ 2251(a); one count of distributing child pornography, in violation of

18 U.S.C. § 2252A(a)(2)(A); and one count of possessing child

pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). He

pled guilty to all charges without a plea agreement, and the District Court

sentenced him to consecutive prison terms of 30 years on each of the seven §

2251(a) counts,1 and concurrent prison terms of 20 years on the two remaining

counts2 for a total imprisonment of 210 years. 3



       1
           The maximum sentence for the each of the seven counts was 30 years. 18 U.S.C. §
2251(e).
       2
        The maximum sentence for each of these two counts was 20 years. 18 U.S.C. §
2252A(b)(1), (b)(2).
      3
        The total sentence prescribed by the Sentencing Guidelines was life imprisonment.
                                               2
               Case: 15-10587     Date Filed: 10/23/2015   Page: 3 of 5


        Graziotti appeals this 210-years’ sentence of imprisonment . He argues that

the sentence—though technically a downward variance from the Guidelines

prescribed sentence—is substantively unreasonable because it is “definitionally

excessive as a means of general deterrence or incapacitation.” He contends that

the statutory goals of deterrence and protecting the public from further crimes of

the defendant could be adequately served by a lesser sentence that would still keep

him in prison for the remainder of his life. And because a sentence of 210 years is

several times greater than his remaining life expectancy, it is by definition “greater

than necessary” to serve the purposes of sentencing prescribed in 18 U.S.C. §

3553.

        We review the reasonableness of a district court’s sentence under a

deferential abuse of discretion standard of review. Gall v. United States, 552 U.S.
38, 41, 128 S. Ct. 586, 591, 169 L. Ed. 2d 445 (2007). The district court is

required to impose a sentence that is “sufficient, but not greater than necessary to

comply with the purposes” of sentencing listed in 18 U.S.C. § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. See 18 U.S.C. §

3553(a)(2). In imposing a particular sentence, the court must also consider the

nature and circumstances of the offense, the history and characteristics of the


                                          3
               Case: 15-10587     Date Filed: 10/23/2015   Page: 4 of 5


defendant, the kinds of sentences available, the applicable Guideline sentence

range, the pertinent policy statements of the Sentencing Commission, the need to

avoid unwarranted sentencing disparities, and the need to provide restitution to

victims. Id. at § 3553(a)(1), (3)-(7).

      Graziotti has not shown that the 210-years prison term is substantively

unreasonable in light of the record and the § 3553(a) factors. The term meets the

purposes of sentencing set out in § 3553(a). That Graziotti’s sentence is physically

impossible to serve during his lifetime does not render it unreasonable. “Child sex

crimes are among the most egregious and despicable of societal and criminal

offenses, and courts have upheld lengthy sentences in these cases as substantively

reasonable.” United States v. Sarras, 575 F.3d 1191, 1220-21 (11th Cir. 2009)

(upholding a 100-year sentence for producing child pornography). A sentence that

is clearly longer than the defendant’s remaining life expectancy is not per se

unreasonable. See, e.g., United States v. Johnson, 451 F.3d 1239, 1243-44 (11th

Cir. 2006) (finding a 140-year sentence for offenses of producing and distributing

child pornography reasonable); United States v. Betcher, 534 F.3d 820, 828 (8th

Cir. 2008) (persuasive authority holding “The absurdity of a 750 year sentence, or

even a 10,000 year sentence, should not detract from the gravity of [a child

pornography producer’s] crimes.”).




                                          4
              Case: 15-10587    Date Filed: 10/23/2015     Page: 5 of 5


      The 210-years’ prison term Graziotti received is not substantively

unreasonable. The district court’s judgment is therefore

      AFFIRMED.




                                         5